Sweeney, J.,
dissenting. In my view, the majority’s position herein is wholly untenable, especially since it usurps the power of the General Assembly in a manner heretofore unknown in Ohio jurisprudence. In addition to the excellent analysis and well-reasoned points set forth in Justice Douglas’ dissent, I wish to add a few of my own observations.
The majority’s attempt to render superfluous the clear and unambiguous language of Section 34, Article II of the Ohio Constitution is judicially unsound. Even if it were to be assumed, arguendo, that the framers intended that this constitutional provision pertain only to hours of labor and minimum wage, the realities of modern society and labor relations demand a more coherent and thoughtful analysis of this constitutional mandate. Carried to its logical extreme, the majority’s mechanical constitutional analysis would justify limiting suffrage to white, male landowners since that is what was originally intended by the framers. Certainly no reasonable individual in today’s society advocates such a position. However, the majority’s fallacious attempt to limit constitutional interpretation to the sole inquiry of what the framers intended demands such an absurd result.
Stripped to its bare essentials, the majority arrives at its position because *209it apparently believes that R.C. 4117.14(1) is an unwise enactment. Nevertheless, it must be emphasized, as some in the majority have repeatedly asserted, that this court shall not question the wisdom of legislation; it may only question the constitutionality of legislation. See, e.g., Mominee v. Scherbarth (1986), 28 Ohio St. 3d 270, at 295, 28 OBR 346, at 368, 503 N.E. 2d 717, at 736 (Wright, J., dissenting).
By enacting R.C. 4117.14, the General Assembly has determined that while police and fire fighters should not have . the right to strike, they should have the right to bargain collectively. The majority, however, usurps this legislative determination under the guise of municipal home rule. Such a judicial usurpation of legislative power is not permitted under the Ohio Constitution, and for this reason, I cannot help but conclude that the majority opinion itself is an unsound decision. Based on these reasons, as well as the reasons so cogently articulated by Justice Douglas, I would affirm the judgment of the court of appeals below.